DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 02/22/2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1-4, 10-15, 18 are amended, claims 5-9 are canceled, claim 15 is withdrawn. Accordingly, an action on the merits follows regarding claims 1-4, 10-14, 16-18.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, lines 2, 3,6,7,8,10,12, claim 12 line 2, “axle” is read as “axis”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,10-14,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the visor in the protective position is braced together with the upper visor rim region at least in regions always on the bracing portion” in page 9, lines 6-7. It is unclear that “always” includes all the situations in which the visor largely covers the face opening including helmet is broken or in a defective condition?
Claim 1 recites “the upper visor rim region of the visor is braced on the bracing portion” in page 10, lines 11-12, it is unclear what structure the Applicant wants to mention as the term “braced on the bracing portion” only shows the relative position of the upper vison rim region on the bracing portion.
Claim 1 recites “the lower visor rim region is arranged closer to the rear head side of the helmet”, it is unclear which specific location is “rear head side”, as the distance between the lower visor rim region to “the rear head side” will vary if we take different points on “the rear head side”.
Claim 10 recites “the first bearing elements and the second bearing elements are respectively designed as a left embodiment and as a right embodiment” while claim 1 recites “the left bearing arrangement and the right bearing arrangement respectively comprise first bearing elements, and respectively the upper position of the left pivot axis and the right pivot axis is defined by the respective first bearing elements of the left bearing arrangement and the right bearing arrangement each in the first fixed position with respect to the first left receiving opening and the first right receiving opening in the helmet shell”, it is unclear how the first bearing elements and the second bearing elements are respectively designed as a left embodiment and as a right embodiment?
Claims 2-4, 11-14, 16-18 are rejected as being indefinite as claims 2-4, 11-14, 16-18 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 8555424)(hereinafter Higgins) in view of Nava (US 4242757)(hereinafter Nava).
Regarding claim 1, Higgins teaches a sports helmet arrangement (fig 1) configured for use during the participation in winter sports or summer sports, the sports helmet arrangement comprising:
a helmet having a helmet shell (12), which helmet is designed for at least partial accommodation of a head, to be protected, of a user, and which helmet shell (12), together with a helmet shell rim defines at its front side a face opening, and which helmet shell further forms a helmet shell upper side as well as a left temporal region and a right temporal region, wherein a middle plane is disposed in a manner extending centrally between the left and right temporal regions, which middle plane extends from the front side to a rear side of the helmet (fig 1);
a visor (16), which visor comprises an upper visor rim region and a lower visor rim region, wherein the lower visor rim region can be turned toward a nose of the user (fig 1, the visor 16 comprising an upper visor rim and a lower visor rim 126);
a bearing device (guiding mechanism 14) having a left bearing arrangement (a left visor adaptor 58) and a right bearing arrangement (a right visor adapter 58), which bearing arrangements are respectively disposed or formed on the helmet shell in one of the left and right temporal regions, and the left bearing arrangement defines a left pivot axis and the right bearing arrangement defines a right pivot axis (column 6, line 67, column 7, line 1, each adaptor 58 comprises first and second pivots 102, 104);
wherein the visor is pivotably mounted on the helmet shell by means of the left and right bearing arrangements (by the guiding mechanism, the visor is guided along a pre-determined trajectory on the helmet shell), and the visor can be pivoted around the left and right pivot axes between a protective position largely covering the face opening and a released position largely exposing the face opening (the visor can be in a locked position 94, retracted position 95, deployed position 96, resting position 98 around the left and right pivot axes 102);
wherein the helmet, defines a bracing portion in the region of the helmet shell rim bounding the face opening as well as at least in the region of the middle plane, and the visor in the protective position is braced together with the upper visor rim region at least in regions on the bracing portion (fig 5b, column 10, lines 28-37, the visor upper edge 28 is braced with the upper seal 122 of the helmet shell rim even when the visor moved further toward the rear portion);
wherein the left pivot axis (left pivot 102) and the right pivot axis(right pivot 102) each can be displaced respectively from an upper position situated closer to the helmet shell upper side (fig 6b) into a lower position spaced further apart from the helmet shell upper side (fig 6a);
a left track portion (106) comprising at least a first track portion and a second track portion (a translation portion, a deployment portion or a locking portion) for forming of the upper position and the lower position of the left pivot axis (pivot 102) of the left bearing arrangement (the adaptor 58) and a right track portion (106) comprising at least a first track portion and a second track portion (a translation portion, a deployment portion or a locking portion) for forming of the upper position (fig 6b)and the lower position (fig 6a) of the right pivot axis (pivot 102) of the right arrangement (adaptor 58);
wherein:
the left bearing arrangement and the right bearing arrangement (left and right adaptor 58)  respectively comprise first bearing elements (portion of the adaptor 58 comprising sliders 102), and respectively the upper position of the left pivot axis and the right pivot axis is defined by the respective first bearing elements (first portion of the adaptor comprising slider102) of the left bearing arrangement(58) and the right bearing arrangement (58)in the first fixed position with respect to the first left track portion and the first right track portion in the helmet shell (fig 6b); 
wherein the visor is pivotably mounted either on the first bearing elements (portion of the adaptor 58 comprising slider 102 on the upper position in fig 6b) or on the second bearing elements (portion of the adaptor 58 comprising slider 102 on the lower position in fig 6a).
Higgins does not explicitly teach in fig 6a,6b the protective position of the visor and in the upper position of the left pivot axis and the right pivot axis the upper visor rim region of the visor is braced on the bracing portion in a first position and the lower visor rim region is arranged closer to the rear head side of the helmet. However, Higgins teaches in fig 4a, in the upper position of and the protective position, the upper visor rim region of the visor is braced on the bracing portion in a first position and the lower visor rim region is arranged closer to the rear head side of the helmet in comparison with the lower position (fig 4c). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shapes and positions of the track portion 106 in fig 6a,6b of Higgins with the shape and positions of the track portion 106 in fig 4c for the benefit of providing different geometries of the guiding track arrangement used to position the visor according to specific requirements or preferences (Higgins, column 11 lines 1-3).
Higgins does not clearly teach two openings on each side of the helmet for forming the upper position and the lower position. However, Higgins teaches each of track 106 sequentially comprises a translation portion 110, a deployment portion 112 and an optional locking portion 114 for forming the upper position and the lower position, In the same field of endeavor, Nava teaches two openings (upper bore and lower bore 54) on each side of the helmet for forming the upper position and the lower position of the visor on the helmet shell (fig 9). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the track 106 of Higgins comprising upper bore and lower bore as taught by Nava for the benefit of providing fixed positions with respect to different track portions of the track of Higgins.
Regarding claim 2, Higgins teaches the upper position (fig 6b) and the lower position (fig 6a) of the respective left and right pivot axis (pivot 102) are disposed directly one above the other.
Regarding claim 3, Higgins teaches the upper position and the lower position of the respective left and right pivot axis are disposed on an arc. Higgins does not explicitly teach the pivot axis are disposed on a circular arc, wherein the center of the circular arc in a view normal to the middle plane passes through the bracing portion on the helmet. However, Higgins teaches different geometries of the guiding track arrangement may be used to position the visor according to specific requirements or preferences (column 11, lines 1-3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the upper position and the lower position of the respective left and right pivot axis are disposed on a circular arc, wherein the center of the circular arc in a view normal to the middle plane passes through the bracing portion on the helmet in order for the user to easily function the pivot action in adjusting the position of the visor on the helmet shell.
Regarding claim 4, Higgins teaches at least one intermediate position is provided between the upper position and the lower position of each of the left and right pivot axis (the track portion 106 comprises a translation portion 110, a deployment portion 112, and an optional locking portion 114).
Regarding claim 10, Higgins teaches first bearing elements and the second bearing elements are designed as a left embodiment and a right embodiment (figs 6a, 6b).
Regarding claim 11, Higgins teaches a left physical axis (left slider 102) and a right physical axis (right slider 102), the left physical axis comprising the left pivot axis and the right physical axis comprising the right pivot axis; 
wherein the visor is mounted pivotably on the left and right physical axis, and wherein the left physical axis (102) passes through the first bearing element (portion of the adaptor 58 comprising slider 102)  of the left bearing arrangement (adaptor 58) and the first left receiving opening (fig 6b,track portion 114) and the right physical axis (102) passes through the first bearing element (portion of the adaptor 58 comprising slider 102) of the right bearing arrangement (adaptor 58) and the first right receiving opening (fig 6b, track portion 114).
Regarding claim 12, Higgins teaches each of the left and right physical axis is held in fixed manner on the helmet shell (the sliders 102 are fixed on the helmet shell by the pre-determined trajectory 22).
Regarding claim 13, Higgins teaches each of the first bearing elements is held in likewise immovably positioned manner on the helmet shell when the left and right pivot axis are situated in the first fixed position (fig 4e, the portion of the adapter 58 is held immovably positioned manner on the helmet shell at the first fixed position by the stop 128 of the track 106 and the biasing means 72 as long as there is no intended force applying to move the adapter out of place).
Regarding claim 14, Higgins teaches the left bearing arrangement (58) comprises a left bearing base part (60) and the right bearing arrangement (58) comprises a right bearing base part (60), and wherein the left and right bearing base parts can be disposed in a manner interchangeable with one another on the helmet shell (column 6, lines 20-24, the right guiding mechanism  is a mirror image of the left guiding mechanism) for formation of the upper position or of the lower position.
Regarding claim 16, Higgins teaches a screening element (46) is provided, which screening element is designed in the shape of a bar profile and is disposed at least in portions along the lower visor rim region in a manner extending along the visor (fig 2).
Regarding claim 17, Higgins teaches the screening element, starting from an inner face turned toward the rear head side of the helmet shell, is disposed in a direction protruding toward the rear head side (fig 2).
Regarding claim 18, Higgins teaches a sealing element (122) is provided, which sealing element (122) is disposed on the helmet shell at least in portions in the region of the helmet shell rim defining the face opening (figs 5a,5b) , and the visor in the protective position largely covering the face opening bears with the upper visor rim region on the sealing element (figs 5a, 5b).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732